      Case 4:20-cv-00018-MW-MAF Document 45 Filed 10/14/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

TIANT HUTCHINSON,
D.O.C. #M35104,

             Plaintiff,
v.                                          CASE NO.: 4:20cv18-MW/MAF

DR. A. CORTES,
DR. NAYYER ISLAM,
and DR. A. VARONA,

             Defendants.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 39. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. Defendant Islam’s Motion to Set Aside Clerk’s Default and to Accept

Untimely Motion to Dismiss, ECF No. 37, is GRANTED. The Clerk shall vacate

the entry of default as to Dr. Nayyer Islam, ECF No. 32, and Defendant Islam’s
     Case 4:20-cv-00018-MW-MAF Document 45 Filed 10/14/20 Page 2 of 2




Motion to Dismiss, ECF No. 38, shall be considered timely filed. This matter is

remanded to the Magistrate Judge for further proceedings.

      SO ORDERED on October 14, 2020.
                                     s/Mark E. Walker
                                     Chief United States District Judge




                                        2
